Name: 89/90/EEC: Commission Decision of 13 January 1989 approving a second programme for livestock auction markets in England pursuant to Council Regulation (EEC) No 355/77 (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  means of agricultural production
 Date Published: 1989-02-03

 Avis juridique important|31989D009089/90/EEC: Commission Decision of 13 January 1989 approving a second programme for livestock auction markets in England pursuant to Council Regulation (EEC) No 355/77 (only the English text is authentic) Official Journal L 032 , 03/02/1989 P. 0036 - 0036*****COMMISSION DECISION of 13 January 1989 approving a second programme for livestock auction markets in England pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (89/90/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 11 February 1988 the British Government forwarded a second programme following the first programme for livestock auction markets in England approved by Commission Decision 83/608/EEC (3) and on 8 August 1988 supplied additional information; Whereas the aim of this second programme is to rationalize and improve the marketing facilities for livestock, so as to increase the competitiveness of the sector and add value to this production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this second programme contains sufficient information, as prescribed by Article 3 of Regulation (EEC) No 355/77, to show that the aims set out in Article 1 of that Regulation can be achieved in the livestock auction markets sector in England; Whereas the estimated time required for execution of this second programme does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The second programme for the livestock auction markets sector in England forwarded by the British Government on 11 February 1988, for which supplementary information was provided on 8 August 1988 pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 347, 9. 12. 1983, p. 62.